United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan Peacock, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1453
Issued: February 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 1, 2011 appellant, through his representative, filed a timely appeal from the
May 16, 2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
As more than one year has elapsed from the issuance of the most recent merit decisions,
February 12 and September 30, 1998, to the filing of this appeal on June 1, 2011, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
only has jurisdiction to review OWCP’s May 16, 2001 nonmerit decision.2

1
2

5 U.S.C. § 8101 et seq.

For final adverse decisions of OWCP issued prior to November 19, 2008, a claimant had up to one year to
appeal to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse decisions of OWCP issued on and after
November 19, 2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s April 26, 2011 request for
reconsideration on the grounds that it was untimely filed and failed to establish clear evidence of
error.
FACTUAL HISTORY
On September 25, 1996 appellant, a 34-year-old city letter carrier, sustained an injury in
the performance of duty when he caught a falling case. OWCP accepted his claim for right
shoulder strain, lumbar strain and cervical strain. Appellant underwent two right shoulder
arthroscopies and eventually returned to limited duty.
In a decision dated February 12, 1998, OWCP terminated appellant’s compensation on
the grounds that the weight of the medical opinion evidence established that he no longer had
continuing disability or need for further medical treatment as a result of his September 25, 1996
work injury. In a decision dated September 30, 1998, it modified the termination to reinstate
medical benefits for the accepted right shoulder condition. Appellant had one year from the date
of that decision to request reconsideration or an appeal to the Board.
On April 26, 2011 appellant asked OWCP to expand the acceptance of his claim to
include his neck or cervical area and lower back or lumbar area, as those were accepted injuries
in his 1996 claim. He provided an updated medical report as evidence of his ongoing symptoms.
In an undated report, Dr. Raul F. Nodal, a neurologist, stated that appellant had been
symptomatic from his low back condition without interruption since he first presented in 2006.
He noted that appellant’s low back pain was covered under workers’ compensation as the result
of cumulative injuries. Dr. Nodal found that appellant currently suffered from L4-5 bilateral
facet synovitis, concentric annular bulge and left greater than right facet hypertrophy with mild
central stenosis. Appellant had painful limitation of motion and a positive bilateral straight leg
raising test without motor or sensory deficits. Dr. Nodal wanted to rule out disc herniation. He
supported the reopening of appellant’s claim for medical coverage of his current lumbar
condition.
Appellant also submitted diagnostic testing of his cervical spine from
December 2010.
In a decision dated May 16, 2011, OWCP denied appellant’s April 26, 2011 request for
reconsideration. It found that the request was untimely and failed to present clear evidence of
error in the February 12, 1998 decision to terminate compensation for his accepted lumbar and
cervical strain.
On appeal, appellant argued that OWCP authorized and paid for lumbar and cervical
medical treatment until October 2010, when it sent a notice that it would discontinue. He
contends that the medical conditions for which he was treated still exist.

2

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”3
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607 provides that an
application for reconsideration must be sent within one year of the date of OWCP’s decision for
which review is sought. OWCP will consider an untimely application only if the application
demonstrates clear evidence of error on the part of OWCP in its most recent merit decision. The
application must establish, on its face, that such decision was erroneous.4
The term “clear evidence of error” is intended to represent a difficult standard.5 If clear
evidence of error has not been presented, OWCP should deny the application by letter decision,
which includes a brief evaluation of the evidence submitted and a finding made that clear
evidence of error has not been shown.6
ANALYSIS
To the extent that appellant’s April 26, 2011 request was for reinstatement of benefits for
his previously accepted lumbar and cervical injuries, OWCP properly considered this a request
for reconsideration of its February 12, 1998 decision to terminate compensation for the accepted
injuries. Appellant had one year to request reconsideration. His April 26, 2011 request is
therefore untimely. The question is whether appellant’s request shows clear evidence of error in
OWCP’s February 12, 1998 decision.
Appellant correctly observed that OWCP previously accepted his low back and neck
injury, but he ignores the nature of the accepted injuries and the reason OWCP terminated
benefits. OWCP accepted a lumbar and cervical strain, soft-tissue injuries. It terminated
compensation for those soft-tissue injuries because the weight of the medical opinion evidence
established that they no longer caused continuing disability for work or the need for further
medical treatment.
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.607.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.c (January 2004).

6

Id., Chapter 2.1602.3.d(1).

3

Dr. Nodal, appellant’s neurologist, supported the reopening of appellant’s case for
medical coverage of his lumbar condition, which now included L4-5 bilateral facet synovitis,
concentric annular bulge and left greater than right facet hypertrophy with mild central stenosis,
painful limitation of motion, positive bilateral straight leg raising and possible disc herniation.
He did not, however, address the nature of the accepted lumbar injury and the reason OWCP
terminated benefits in 1998. Dr. Nodal did not explain how disability or the award for treatment
in 2011 related to the accepted strain.
Diagnostic testing showing the current condition of appellant’s cervical spine suffers the
same defect.
The Board finds that appellant’s untimely request for reconsideration, including the
medical evidence provided, fails to establish, on its face, that OWCP’s 1998 termination of
benefits for lumbar and cervical strains was erroneous. The Board will affirm, therefore,
OWCP’s May 16, 2011 decision denying his April 26, 2011 request for reconsideration.
If OWCP paid for medical treatment of appellant’s lumbar and cervical spine until
October 2010, it was a gratuitous benefit to which appellant was not entitled by operation of the
1998 termination. The Board has held that the mere authorization of treatment does not
constitute an acceptance of causal relationship.7 OWCP never accepted appellant’s claim for
degenerative disc disease, or for any of the medical conditions Dr. Nodal mentioned in his
undated report. Appellant’s April 26, 2011 request asked for expansion of his 1996 claim to
include as compensable his currently diagnosed lumbar and cervical conditions. This issue is not
presently before the Board as there is no final decision on this aspect of his claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s April 26, 2011 request for
reconsideration.

7

Robert J. Adcock, 9 ECAB 459 (1957); see Mae G. Heede, 5 ECAB 171 (1952) (although the Bureau, OWCP,
continued to furnish the claimant medical treatment for her nervous disorder for several years after her accepted
tuberculosis had been arrested, apparently in an attempt to lessen the likelihood of a recurrence of the tuberculosis,
such treatment did not indicate that the Bureau had accepted the nervous condition as being causally related to the
tuberculosis nor did it entitle the claimant to continued benefits when the weight of the medical evidence showed
that she no longer suffered from any disability causally related to her employment).

4

ORDER
IT IS HEREBY ORDERED THAT the May 16, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed. The case is remanded for further action
consistent with this decision.
Issued: February 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

